Title: To Benjamin Franklin from William Strahan, 26 August 1752
From: Strahan, William
To: Franklin, Benjamin


Dear Sir
London August 26. 1752
I was favoured with yours of June 20, inclosing a Bill for £50 for the Library Company of Philadelphia, which is paid, and an Order for some Books from them, which I have sent as on the preceding Leaf, amounting to £48 9s. 0d. So that I remain indebted to them .£1 11s. 0d. I have sent every thing that could be procured, except Catesby’s Carolina Coloured, which as it is a very dear Book, (no less than £18) and consequently much exceeded the £50, (which you desire me not to do) I have omitted. Savary is publishing in Numbers, but I fancy the Society would rather have it all at once, and not peacemale. Please let me know by your next. I am very much obliged to you for your kind Recommendation, and hope the Prices are such as will give Satisfaction. I am sure they are as low as can be afforded. If there are any Mistakes, they shall be rectified next Occasion. Mean time, with my Complements to the Society, I remain Dear Sir Your obliged and obedient Servant
Will: Strahan
 Addressed: To  Mr Franklin at  Philadelphia  By the Peak Bay  Captain Stirling  Q.D.C.
Invoice of Books for the Library Company of Philadelphia shipt on board the Peak Bay Captain Stirling August 22. 1752

   


£.
  s.
  d.


Travels of Alexr. Drummond Esq. (not yet published)





Neale’s Uranographia Britannica (can’t find it)





Savary’s Dictionary of Trade (publishing in Numbers)





Blair’s New Tables of Chronology (not published yet)





Argument of Divine Legation fairly Stated

2
6


Alston’s Critical Observations on Shakespear

5



Gregorian and Julian Calendars expld by Hawkins

1
6


Epistle to the Earl of Orrery, by Henry Jones

1



Hume’s Enquiry concerning Morals

3



—— Political Discourses
  
3
  


Tucker’s Essay on the Trade of Britain and France

1



The Agreeable Medley

3



Considerations on Proposals for Relief of the Poor

1



A Letter to the Author of these Considerations (out of print)





History of Debts and Taxes from 1688 to 1752 3 parts

5
6


The Value of a Child


6


Dinsdale’s Isocrates

6



Oppian’s Haleuticks translated

5



Mably’s Observations on the Romans

3
6


Revolutions of Genoa 3 vol.

8
6


Theory and Practise of Commerce, by Kippas 2 vol.

9
6


Lord Somers’s Collection of Tracts, 4to., 12 vols.
7
16



Lowman’s Dissertation on the Hebrew Government

5



Simpson’s Conic Sections, English (never translated)





Grove’s Moral Philosophy, 2 vol.

11
6


King’s Origin of Evil, with Law’s Notes

7



Bohours Art of Logic and Rhetorick

3
6


——— Ingenious Thoughts of the Fathers

2
6


Arbuthnot’s Rules of Diet 8 vo.

3
6


———— Miscellaneous Works, 2 vol. 12mo.

5
6



D’Argens Philosophy of Common Sense

5
9


Brownrig’s Method of making Common Salt

4
6


Feuquiere’s Memoirs 2 vol. 8vo.

10



Gibson’s Method of Dieting Horses

3
6


Pilot’s Theory of Working Ships

5



Turnbull’s System of Universal Law, 2 vol.

9
6


Cheneaux’s true French Master

2
3


Emanuel Bowen’s Complete Atlas, coloured
1
10
  


Crito, a Dialogue on Beauty (out of print)





Observations on the English Language


6


———— on the Practice of a Justice of Peace

  
6


Rolt’s Conduct of the Powers in Europe, 4 vol.
1
3



—— Memoirs of the Earl of Crawford (not published)





Burlamaqui’s Principles of Natural Law
  
5
  


—————— of Politick Law

5



Orations of Demosthenes

2
6


Modern Story Teller 2 vol.

6



Brown’s Essay on the Characteristics

5



New Designs for convenient Farm-houses

8
6


Pringle on the Diseases of the Army

5
6


Bolingbroke’s Letters on the Study of History 2v.

10



Winstanley’s New Form of Self-Examination

1
6


Middleton’s Miscellaneous Works 4 vol.
2
10



Treatise on the Teeth by A. Tolver

1



Necessity of an able bodied Watch

1



Voltaire’s Elements of Newtonian Philosophy

5



Hippocrates on Air, Water, Situation, &c.

3
6


Halley’s Astronomical Tables
1
5



Foster’s Discourses on Natural Religion, 2d vol.

10



Manningham’s Complete Treatise of Mines

5
6


Eugenia, a Trajedy, by Mr. Francis

1
6


The Complete Juryman

3



Churchill’s Voyages Volumes 7th and 8th
3




Life of Boerhaave

3



Smith’s Compendious Division

1



Catesby’s Carolina, 2 vol. coloured, (will cost £18)





Treatise concerning the Militia

1


Rambler, 6 vols. (wrote by Mr. Samuel Johnson Author of the New English Dictionary)

17



Polite Epistolary Correspondence

2
6


Ayscough on the Eye and Spectacles


6


Hill’s Review of the Works of the Royal Society

7
6


Portuguese Grammar

5



Ayre’s Life of Pope, 2 vol.

5



Campbell’s Lives of the Admirals 4 vol.
1
4



Spirit of the Laws, 2 vol.

11
6



Du fresnoy’s Art of Painting, by Dryden

5



Woodward’s Natural History of Fossils

6



—————————— the Earth

4



Keil’s Examination of Burnet’s Theory

5



Letters concerning Mythology

5
6


Turnbull’s Classical Dictionary, 2 vol.
  
6
  


Guthrie’s Character of an Orator

5
6


—— Morals of Cicero

5
6


Cambray on Eloquence

3



Baxter’s Appendix to his Enquiry into the H[uman] Soul

4



De Pile’s Art of Painting

5



Banier’s Mythology, 4 vol.
1
4



Condamine’s Figure of the Earth determined

4
6


Leland’s Divine Authority of O. and N. Test. asserted

5



Clark’s Origin of Evil, 2 vol.

8



Hayes’s Negociator’s Magazine

6



Lex Parliamentaria

5



Memoirs of the Royal Academy of Surgery at Paris 2 vol.

7
6


Sir William Petty’s Essays (not to be had)





Essays on the Emprovement of Time (out of print)





Polygraphic Dictionary, 2 vol.

12



Fontenelle on Oracles

2
6


Solomon Lowe’s Arithmetic

2
6


Sheridan’s Persius

1
6


Plott’s Natural History of Oxfordshire and Staffordsh. 2 vol.
2
2



Chaucer’s Works, 3 vol.

11



Short’s Observations on the Bills of Mortality

5
6


LeCat’s Physical Essay on the Senses

5
6


Cleghorn’s Observations on Diseases of Minorca

3
6


Newton’s Milton 8vo. 2 vol.

11
6


Index to Mankind

1



Hill’s History of the Materia Medica 4to
1
1



Oliver’s Essay on Warm-bathing (out of print)





Holmes’s Geography

5


Salmon’s Geographical Grammar

6



Philosophical Letters upon Physiognomies

2
9


DeLairesse’s Art of Painting (not to be had)





Trunk and Matt

15



Freight, Primage, &c.
1
15
9


Insurance of £50 @ 2s. 10d. per Cent and Policy
1
  9
  6



  £48
  9
  


